REEVES, Chief Judge.
Complainant pleads ownership of crops of corn on certain lands alleged to have been damaged by overflow waters, and defendant now asks that the complainant set out “the basis for this claim of ownership, whether it is by reason of ownership or tenancy of the land involved, or whether it is claimed under a contract, and if the latter to affix a copy thereof to the complaint.”
1. Ordinarily the records of the county where the land is located would disclose all the information sought by the defendant. These should be examined.
2. As has been repeatedly ruled by all the courts without exception, the defendant can obtain this information by invoking the discovery rules, such as Rule 33, Federal Rules of Civil Procedure, 28 U.S.C.A., relating to Interrogatories, or Rule 36, relating to the Admission of Facts.
3. It is sufficient generally to plead ownership as in the case of general negligence and a motion for a more definite statement should be overruled. The present motion undertakes to perform the function of a bill of particulars, no longer a part of our procedure.